PER CURIAM.
We have for review Morrow v. State, 547 So.2d 1236 (Fla. 5th DCA 1989), in which the district court certified the following question to be of great public importance:
IS SECTION 893.13(1)(e),[1] FLORIDA STATUTES (1987) CONSTITUTIONAL?
Id. at 1237. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
In Burch v. State, 558 So.2d 1 (Fla.1990), we answered the certified question affirmatively. Therefore, we approve the decision below.2
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.

. Section 893.13(l)(e), Florida Statutes (1987), provides:
(e) Except as authorized by this chapter, it is unlawful for any person to sell, purchase, manufacture, or deliver, or to possess with the intent to sell, purchase, manufacture, or deliver, a controlled substance in, on, or within 1,000 feet of the real property comprising a public or private elementary, middle, or secondary school. Any person who violates this paragraph with respect to:
1. A controlled substance named or described in s. 893.03(1)(a), (1)(b), (1)(d), (2)(a), or (2)(b) is guilty of a felony of the first degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.
2. A controlled substance named or described in s. 893.03(l)(c), (2)(c), (3), or (4) is guilty of a felony of the second degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.


. We decline to address the other issue sought to be raised here which was not discussed in the district court opinion.